DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

              DEPARTMENT OF CHILDREN & FAMILIES,
                          Appellant,

                                       v.

                                 B.G., a child,
                                   Appellee.

                                No. 4D15-4793

                                [June 8, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan Lebow, Judge; L.T. Case No. 2015-2908 CJ-DP.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellant.

  Antony P. Ryan, Regional Counsel, and Melanie L. Casper, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for D.K., the mother.

PER CURIAM.

   We reverse the dismissal of the dependency petition. Appellant’s
dependency petition stated a prima facie case of dependency by alleging
that the child tested positive for a controlled substance at birth. See §
39.01(2), (30)(g), Fla. Stat. (2015). Count II of the petition alleged, among
other things, an imminent threat of abuse. A “substantial risk of imminent
abuse” is grounds for dependency. § 39.01(15)(f). Abuse can result from
a willful act resulting in “harm,” and “harm” can now be established by a
positive drug test at birth. § 39.01(30)(g)(1).

   Reversed and remanded.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.